IN THE SUPREME COURT OF THE STATE OF NEVADA


                EDDIE EARVIN BELL,                                     No. 69670
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                           FILED
                                  Respondent.
                                                                               MAR 0 4 2016
                                                                              TRACE K. UNDEMAN

                                       ORDER DISMISSING APPEAL            BY   _'
                                                                           CLERK OF SUPREME COURT

                                                                                DEPUTY CLERK


                              This appeal was initiated by the filing of a pro se appeal.
                Eighth Judicial District Court, Clark County; William D. Kephart, Judge.
                              On January 25, 2016, appellant filed a notice of appeal. No
                appealable order was designated in the notice of appeal. To the extent
                that appellant appeals from the judgment of conviction, the notice of
                appeal is untimely filed. NRAP 4(b); NRS 34.575(1); NRAP 26(a); NRAP
                26(c). Because an untimely notice of appeal fails to vest jurisdiction in
                this court, Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994),
                we conclude that we lack jurisdiction to consider this appeal. Accordingly,
                we
                              ORDER this appeal DISMISSED. 1




                         C96....41,fiA-1/   ,J.
                Cherry


                      'In light of this order, the pro se motion filed on February 23, 2016,
                is denied as moot.

SUPREME COURT
      OF
    NEVADA

 ) 1947A ero
                                                                                      1e-070
                 cc: Hon. William D. Kephart, District Judge
                      Eddie Earvin Bell
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                     2